Order entered March 7, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00184-CR

                             VICTOR LEE WILKS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-41359-Y

                                         ORDER
        We GRANT the State’s March 6, 2019 Second Motion for Extension of Time to File

State’s Brief and Motion to Accept Brief Tendered and ORDER the State’s Brief filed as of the

date of this order.


                                                    /s/   DAVID J. SCHENCK
                                                          PRESIDING JUSTICE